Citation Nr: 1455845	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression and as secondary to service-connected disabilities.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1979 to April 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  RO jurisdiction was subsequently transferred to the RO in Louisville, Kentucky.

The Veteran testified at a decision review officer (DRO) hearing in January 2009 and a Board Central Office hearing in March 2010 before the undersigned; transcripts from both hearings are of record. 

In July 2010, the Board denied service connection for PTSD and remanded the TDIU claim because it was inextricably intertwined with other issues then on appeal.  By a Joint Motion for Partial Remand (Joint Motion) approved by a March 2011 Order of the United States Court of Appeals for Veterans Claims (Court), the Secretary and the appellant agreed to vacate that portion of the Board's July 2010 decision that denied service connection for PTSD, in part based on a need to address an additional potential stressor to support the PTSD claim, and in part based on new Court precedent regarding the scope of a PTSD claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In January 2012, April 2013, October 2013, and May 2014, the Board remanded the issues of entitlement to service connection for a psychiatric disorder to include PTSD and depression and entitlement to TDIU for additional development.  As explained below, the newly obtained VA examination report is not adequate for adjudication purposes and additional development action continues to be necessary.  

The paper claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veterans Benefit Management System (VBMS).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran underwent a VA psychiatric examination.  The examiner provided negative medical opinions.  Upon further review, the rationale supporting the medical opinions regarding generalized anxiety disorder (GAD) and secondary service connection are inadequate for adjudication purposes.  This is because the examiner's comments imply that the Veteran is not a credible historian based upon an absence of contemporaneous psychiatric treatment since service, but do not provide clear report of reasonable inferences taken from the record to arrive make this determination.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)). 

In this case, the Veteran is competent to report his psychiatric symptoms and his reports must be considered.  In order to reject his reports, a detailed explanation with specific citations to the record and a clear statement of the reasonable inferences made from the record is necessary.  

The representative also contends the examination report is inadequate because the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria was not considered.  Clarification is needed to ensure the Veteran's diagnoses under DSM-IV and DSM-V would not materially differ.   

In conclusion, an addendum medical opinion must be obtained to address the June 2014 VA examiner finding that the Veteran has low credibility and consideration of his symptoms under DSM-IV criteria as detailed below.  (Consideration of the TDIU issue is deferred pending resolution of the service connection claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). Expedited handling is requested.)

1.  Contact the June 2014 VA examiner for an addendum medical opinion.  If she is unavailable, contact a suitably qualified mental health clinician.  A copy of this remand and the complete electronic record must be available for review.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled).

First, the examiner should clarify whether the June 2014 diagnostic determinations (PTSD and GAD) made in accordance with the revised DSM-V criteria would change if the symptoms were evaluated under the DSM-IV criteria.  The examiner should also confirm whether any additional DSM-IV diagnoses are present that are not recognized under the DSM-V criteria.  An explanation must be provided for the determinations.  

Second, the examiner must provide the following opinions:

(i)  Whether it is at least as likely as not (50 percent probability or greater) that the Generalized Anxiety Disorder (GAD) or any additional DSM-IV diagnosis identified above was caused by or related to active service?  

(ii)  Whether it is at least as likely as not (50 percent probability or greater) that the Generalized Anxiety Disorder (GAD) any additional DSM-IV diagnosis identified above was: (a) caused by or (b) aggravated by the service connected disabilities?  Note, the medical opinion must address both the causation and aggravation elements.    

A detailed explanation must be provided.  The Veteran is competent to report his psychiatric symptoms and medical history.  His reports must be considered.  If the examiner rejects the lay reports, he or she must clearly state so and explain why.  The examiner is again advised that an absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The examiner should clearly report the reasonable inferences made from the record to support any credibility determination.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



